Martin, J.
delivered the opinion of the court. The proceedings in this case began by a petition, in which the plaintiff stated Carrier owed him 800 on a note secured by a mortgage, which Berthelot, who is said to be the defendant, and who was the payee, endorsed to the plaintiff, who has been subrogated to the rights of Berthelot by a judgment. A writ of seizure and sale was prayed.
No order of the judge for the writ apphars; but the writ was issued by the clerk on the 17th of April, 1827, and on the same day the sheriff served a copy of the petition and of a citation on Berthelot. A slave was seized and sold.
Carrier now intervened and prayed an appeal, alleging he had an interest in the suit, and was therefore entitled to appeal. He urged as grounds on which he hoped for success above, that Berthelot’s native language and his own was the French, and that the phintiff’s petition was filed in the English lahguage only, and he had not been cited,. The appeal was ¡f
Chapotin for the plaintiff—Cuvillier for the appellant.
aPPe^ant may have been injured, but the mode of relief has been mistaken. We find no judgment, which we mav revise, in the record he has brought.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed, with costs.